Citation Nr: 0838010	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-34 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1943 to July 1947 and from October 1950 to July 
1952.  He died in October 2004.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri which denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a notice of 
disagreement with the March 2006 decision.  The RO furnished 
the appellant with a statement of the case (SOC) in October 
2007.  The appeal was perfected with the submission of the 
appellant's substantive appeal (VA Form 9) in October 2007.  


FINDINGS OF FACT

1.  The veteran died in October 2004 at the age of 78.  The 
death certificate lists the veteran's cause of death as non-
Hodgkin's lymphoma.  

2.  The evidence of record does not indicate that the veteran 
was exposed to excessive levels of radiation during service, 
to include participation in atmospheric nuclear testing.

3.  The evidence of record does not indicate that a 
relationship exists between the veteran's service and his 
death, to include consideration of his claimed exposure to 
radiation.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death, which she claims is a result of exposure to 
ionizing radiation during his military service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the evidentiary 
requirements for service connection for the cause of the 
veteran's death in a letter from the RO dated December 23, 
2004, including the necessity of evidence "that the veteran 
died from a service-connected injury or disease."  

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in the above-
referenced December 2004, as well as an additional letter 
form the RO dated March 2, 2005, whereby the appellant was 
advised of the provisions relating to the VCAA.  
Specifically, the appellant was advised in the letters that 
VA would assist her with obtaining relevant records from any 
Federal agency, including records from the military and VA 
Medical Centers.  With respect to private treatment records, 
the letters informed the appellant that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letter asked that the appellant complete such so that the VA 
could obtain private records on her behalf.  The December 
2004 letter also specifically indicated that records from 
private physicians K.W. and J.D.W. had been requested.  

The March 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the December 2004 VCAA letter at page 5.  

The appellant was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).  See the March 2005 
letter, page 2; see also the December 2004 VCAA letter, page 
2.  
However, the Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments [which apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008], 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the appellant's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the appellant 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The appellant was not provided specific 
notice as to elements (4) and (5), degree of disability and 
effective date.  Element (4) is inapplicable in this death 
claim.  Because the appellant's claim is being denied, 
element (5), effective date, is moot.

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained private treatment reports 
of the veteran.  Additionally, the RO requested verification 
of the veteran's alleged exposure to radiation from the 
Defense Threat Reduction Agency, which responded with the 
veteran's service history and exposure record.  See 38 C.F.R. 
§ 3.311, which will be discussed in greater detail below.

VA is required by regulation to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, including service medical records.  VA 
may only end these efforts if it is concluded that the 
records sought do not exist or that further attempts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) 
(2007); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

In the instant case, the RO requested the veteran's service 
medical and personnel records from the National Personnel 
Records Center (NPRC) when the appellant initially filed her 
claim in December 2004.  While the RO did receive the 
veteran's personnel records, the veteran's medical records 
were unavailable.  In response to a request for service 
medical records in the appellant's possession, the 
appellant's representative stated that there were no medical 
records to submit.   See the January 5, 2005 Statement in 
Support of Claim.  

A formal finding of the unavailability of the veteran's 
service medical records was made by the RO in February 2006.  
Having determined that additional efforts to locate the 
veteran's service records would be futile, the RO ceased its 
search and properly notified the appellant.  The appellant 
was notified that she had 10 days from the date of 
notification to submit the evidence, and after 10 days, the 
RO would process her claim.  See a February 27, 2006 Report 
of Contact.  No response was received.

Given the thorough efforts put forth by the RO to obtain the 
veteran's service medical records, the Board finds it highly 
likely that the records simply no longer exist.   There is no 
suggestion in the record that additional efforts to locate 
the service medical records would be any more fruitful than 
past efforts.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  
The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist." 
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  So it is in this case.

In any event, there is no suggestion in the record that the 
veteran's service medical records would document radiation 
exposure or any relevant complaint or diagnosis.

Additionally, while the RO did obtain private cancer 
treatment records from J.D.W., M.D., the RO twice attempted 
to obtain private cancer treatment records from K.W., M.D., 
with no response.  See the letters sent to Dr. K.W. in 
December 2004 and September 2005 respectively.  The RO 
notified the appellant of its inability to obtain Dr. K.W.'s 
records in a September 1, 2005 letter.  In any event, the 
existence of the veteran's cancer is well documented via the 
medical reports which are already in the claims folder.

The Board has not sought a medical opinion in the instant 
case.  As explained in greater detail below, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  As detailed below, the 
evidence of record indicates that the veteran was not exposed 
to radiation during service. 
In the absence of evidence of in-service exposure to 
radiation, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between claimed radiation exposure and the 
veteran's military service would necessarily be based solely 
on the appellant's uncorroborated assertions regarding what 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise.  In the absence of credible evidence 
of in-service radiation exposure, there is no need for a 
medical nexus opinion.

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no credible 
supporting evidence of in-service radiation exposure.  Under 
the circumstances presented in this case, a remand ordering a 
medical opinion would serve no useful purpose.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has declined the option of a personal hearing.
Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).
  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways. 
See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases 
that are presumptively service connected in "radiation-
exposed" veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d); these diseases include non-Hodgkin's lymphoma.  
Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease [again, including non-Hodgkin's 
lymphoma].  Third, direct service connection can be 
established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the radiation regulations.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States Forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, and ending on 
July 1, 1946.  See 38 C.F.R. § 3.309.

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes non-Hodgkin's lymphoma.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2007).

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  Thus, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether his disability is 
otherwise the result of his active service.  In the case of 
cancer, this includes consideration of 38 C.F.R. § 3.309(a).  

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2007).

Analysis

The veteran died in October 2004, 52 years after his 
separation from service, at the age of 78.  The death 
certificate lists the cause of death as non-Hodgkin's 
lymphoma.  

The appellant seeks service connection for the cause of the 
veteran's death.  In substance, she contends that exposure to 
ionizing radiation in service caused or contributed to the 
cause of his death.  See, e.g., her March 2006 statement.  
The appellant has identified no other possible service-
related cause of the veteran's death.  As was discussed 
above, non-Hodgkin's lymphoma is considered to be a 
radiogenic disease under both 38 C.F.R. §§ 3.309, 3.311.  

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).

With respect to element (2), the Board will separately 
address in-service disease and injury.

With respect to in-service disease, a review of the available 
evidence does not suggest that non-Hodgkin's lymphoma was 
present in service or within the one-year presumptive period 
after service [i.e., by July 1953], and the appellant does 
not so contend.  The veteran's non-Hodgkin's lymphoma was 
initially diagnosed decades after service, long after the 
presumptive period in 38 C.F.R. § 3.309(a).  [The Board also 
notes that the veteran had no service-connected disabilities 
at the time of his death in 2004.]  Accordingly, in-service 
disease is not demonstrated. 

With respect to in-service injury, the injury here contended 
is radiation exposure.  
The veteran's service personnel records were negative as to 
any in-service radiation exposure.  Moreover, the veteran did 
not contact VA during his lifetime alleging any radiation 
exposure.  Any contention concerning radiation exposure 
emanates solely from the appellant.  In this connection, the 
veteran and the appellant were not married until July 1990, 
many decades after the veteran left military service.

The RO sent the appellant a letter in March 2005 asking for 
additional information as to the veteran's alleged radiation 
exposure, including dates and place of atmospheric nuclear 
weapons testing that the veteran participated in, whether he 
received medical care during or after service for exposure to 
ionizing radiation, and any exposure the veteran may have had 
to radiation before or after service.  
In her response, the appellant claimed that the veteran was a 
participant in "Operation Crossroads" aboard the USS 
Pennsylvania from June 1946 to July 1946, and that he was 
exposed to ionizing radiation while delivering supplies on 
islands in the Pacific around a testing area.  See the 
appellant's completed August 2005 Questionnaire for Oceanic 
Test Participants and Radiation Risk Activity Information 
Sheet.  

The RO submitted the appellant's contentions to the Defense 
Threat Reduction Agency (DTRA) for verification in October 
2005.  See the October 3, 2005 letter to the DTRA.  The DTRA 
responded on February 16, 2006, stating the agency was unable 
to confirm the veteran's participation in any U.S. 
atmospheric testing. 
 See the February 16, 2006 letter from the DTRA to the RO.  
More specifically, the DTRA determined that the veteran did, 
in fact, serve on the USS Pennsylvania, but did not serve on 
that vessel at the time of "Operation Crossroads," which 
was conducted at Bikini Atoll from July 1 to August 31, 1946.    

The DTRA's findings are confirmed by the veteran's service 
record.  As indicated on the veteran's Abstract of Service, 
the veteran served on the USS Pennsylvania from February 6, 
1946 to March 22, 1946, more than three months prior to the 
initiation of "Operation Crossroads."  Subsequently, the 
veteran was transferred to the U.S. Naval Receiving Station 
in Seattle, Washington until his assignment to the USS 
Kaskaskia from June 16, 1946 to April 22, 1947.  The USS 
Kaskaskia did not participate in "Operation Crossroads".  
See the February 2006 letter from the DTRA to the RO.  
Accordingly, the veteran could not have been exposed to 
ionizing radiation during "Operation Crossroads" because 
both the USS Pennsylvania and the USS Kaskaskia never took 
part in the operation while he was aboard.  

The appellant also claimed that the veteran served on the USS 
Tinian.  
See the appellant's completed August 2005 Questionnaire for 
Oceanic Test Participants.  There is no official record that 
such was the case.  In any event, the DTRA letter indicated 
that the USS Tinian did not participate in "Operation 
Crossroads."  See the February 2006 letter from the DTRA to 
the RO.

The veteran was awarded the U.S. Navy Occupation Medal in 
March 1951.  As mentioned above, under 38 C.F.R. § 
3.309(d)(3)(ii)(B), a veteran is presumed to have been 
exposed to radiation if the veteran participated in "the 
occupation of Hiroshima or Nagasaki . . . during the period 
beginning on August 6, 1945, and ending on July 1, 1946."  
However, the veteran's service personnel records indicate 
that during this period, the veteran served in elsewhere 
[namely, San Diego, California; Bremerton, Washington; aboard 
the U.S.S. Pennsylvania; Seattle, Washington].  The veteran 
did service aboard the U.S.S. Kaskaskia, which stopped in 
Japan on route to California; however, this was  after the 
presumptive period expired.  Notably absent from the 
veteran's service personnel records and the DTRA report is 
any indication of service in the Hiroshima or Nagasaki areas 
during the presumptive period.  

Additionally, the evidence of record fails to indicate that 
the veteran was a prisoner of war in Japan, and the appellant 
does not so contend.  Therefore, presumptive exposure to 
ionizing radiation under 38 C.F.R. § 2.209(d)(3)(ii)(C) is 
also not warranted.  

In short, a preponderance of the evidence is against the 
appellant's claim on the crucial matter of in-service 
radiation exposure.  The claim fails on this basis.

The appellant has identified no other in-service cause of the 
veteran's fatal disease, and the record on appeal suggests 
none.  

For the sake of completeness, the Board will discuss the 
remaining Hickson element, medical nexus.  A thorough review 
of the medical treatment records does not indicate that any 
health care provider made any connection between the 
veteran's non-Hodgkin's lymphoma and his military service.  
To the extent that the appellant herself contends that a 
medical relationship exists between the veteran's cause of 
death and his service, her opinions are entitled to no weight 
of probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995). 

Therefore, the record contains no medical opinion which 
serves to link the veteran's non-Hodgkin's lymphoma to 
exposure to ionized radiation.  Indeed, in the absence of 
evidence of in-service radiation exposure, a medical nexus 
opinion would seem to be an impossibility.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
cause of death.  The benefit sought on appeal is accordingly 
denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


